      Case 7:08-cv-00203 Document 82 Filed on 04/04/19 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                         UNITED STATES DISTRICT COURT                           April 04, 2019
                          SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk
                              MCALLEN DIVISION

UNITED STATES OF AMERICA,            §
                                     §
VS.                                  §        CIVIL ACTION NO. 7:08-CV-203
                                     §            (LEAD CASE)
0.61 ACRES OF LAND, MORE OR LESS,    §
SITUATED IN STARR COUNTY, TX, et al, §
                                     §
       Defendants.                   §
                                     §


UNITED STATES OF AMERICA,            §
                                     §
VS.                                  §        CIVIL ACTION NO. 7:08-CV-211
                                     §            (MEMBER CASE)
0.86 ACRES OF LAND, MORE OR LESS,    §
SITUATED IN STARR COUNTY, TX, et al, §
                                     §
       Defendants.                   §
                                     §


UNITED STATES OF AMERICA,            §
                                     §
VS.                                  §        CIVIL ACTION NO. 7:09-CV-021
                                     §            (MEMBER CASE)
2.06 ACRES OF LAND, MORE OR LESS,    §
SITUATED IN STARR COUNTY, TX, et al, §
                                     §
       Defendants.                   §
                                     §

                                      ORDER

       Now before the Court is the United States of America’s Unopposed Motion to Add

JOHN LUND as a Party Defendant as to Tract RGV-RGC-2024. (Dkt. No. 79). Having

considered the Motion, the Court hereby ORDERS that the Motion be GRANTED.

       JOHN LUND is hereby added as a party defendant as to Tract RGV-RGC-2024 in this

1/2
        Case 7:08-cv-00203 Document 82 Filed on 04/04/19 in TXSD Page 2 of 2



case.

         SO ORDERED this 4th day of April, 2019, at McAllen, Texas.


                                              ___________________________________
                                              Randy Crane
                                              United States District Judge




2/2
